COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


SANDY RIVER MEDICAL CENTER AND
 COMPANION PROPERTY & CASUALTY
 INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0999-08-3                                          PER CURIAM
                                                                  SEPTEMBER 23, 2008
JOAN B. HOLT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lorraine B. D’Angelo; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 on brief), for appellants.

                 No brief for appellee.


       Sandy River Medical Center and its insurer (hereinafter referred to as “employer”) appeal

a decision of the Workers’ Compensation Commission finding that (1) employer failed to prove

Joan B. Holt (claimant) was capable of returning to her pre-injury work as of June 20, 2007; and

(2) claimant’s continuing disability is causally related to her compensable August 23, 2006

injury by accident. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion and the reasons set forth in its order denying employer’s motion to vacate and

reconsider. See Holt v. Sandy River Med. Ctr., VWC File No. 231-34-54 (Mar. 26, 2008); Holt

v. Sandy River Med. Ctr. et. al., VWC File No. 231-34-54 (April 16, 2008). 1 We dispense with


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
       In its April 16, 2008 order denying employer’s motion to vacate and reconsider, the
commission acknowledged that its March 26, 2008 opinion did not state that the deputy
commissioner granted employer’s request to strike Dr. Asma Afzal’s opinion. However, the
commission explained that it did not rely upon Dr. Afzal’s opinion in reaching its decision, but
oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




rather, as stated on page eight of its March 26, 2008 opinion, it relied upon Dr. Robert Cassidy’s
opinion and claimant’s testimony, taking into account the lack of objective basis for Dr. John
Mahoney’s opinion.
                                             -2-